Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/25/2020, 11/11/2021, and 5/18/2022 have been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 6/25/2020 are approved by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2017/0179338) in view of Wang et al. (Small 2017, 13, 1603962)
Regarding claims 1, 3, 4, 13, Park discloses core/shell quantum dots, wherein the core includes InP (para 0025), and the shell includes combination of ZnSeS/ZnS (para 0024), and at least two different halogens (abstract, para 0012).   Park also discloses that a total amount of the halogens may be greater than or equal to about 30 atomic percent, with respect to a total amount of a metal included in the core (para 0019) and the halogen includes Cl (para 0014).   Wang discloses InP/ZnSeS/ZnS core/shell quantum dots including at least, In, P, Zn, Se, and S, wherein contents of P, Zn, Se, and S, in terms of atomic ratio with respect to In, are 0.65 for P, 9.02 for Zn, 0.90 for Se, and 8.84 for S (Fig. 3, EDS spectra).  Wang also discloses the quantum dots exhibit the high photoluminescence quantum yield (PLQY) and stability (page 6).  In view of the teachings of Wang, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to including use the quantum dots having the characteristics taught by Wang as the quantum dots of Park, to improve photoluminescence properties and stability as suggested by Wang.
Regarding claims 2, 11, 12, and 14, Wang discloses a sum total of a number of moles of Se and a number of moles of S is larger than a number of moles of Zn in the quantum dots (Fig. 3, EDS spectra).
Regarding claim 5, Park discloses the quantum dots having a quantum efficiency (QY) of 70% or more (para 0115).
Regarding claim 6, Park discloses the quantum dots having a full width at half maximum (FWHM) of an emission spectrum of the semiconductor nanoparticles is 40 nm or less (para 0115).
Regarding claims 7, 8, and 15-20, Wang discloses the quantum dots include 9.02 for Zn in terms of atomic ratio with respect to In (Fig. 3, EDS spectra).  Park discloses quantum efficiency of the quantum dot when measured at 90° C. or greater is greater than or equal to about 95% of a solid state photoluminescence quantum efficiency of the quantum dot when measured at 25° C (para 0013). In view of the teachings of Park and Wang, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to recognize that the quantum dots taught by Park in view of Wang would have the claimed quantum efficiency characteristics.  
Regarding claim 9, Park discloses a semiconductor nanoparticle dispersion in which the quantum dots are dispersed in a solvent (para 0166).
Regarding claim 10, Park discloses an optical member including the quantum dots (para 0182).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
5/21/2022